Citation Nr: 0400910	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-15 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than January 25, 
2001 for the award of service connection (and compensation) 
for lumbar strain.

2.  Entitlement to a rating in excess of 10 percent for right 
knee degenerative joint disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to May 1963.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which 
granted service connection for lumbar strain (rated 20 
percent, effective January 25, 2001) and for right knee 
degenerative joint disease (rated 10 percent, effective 
September 14, 1998).

In pertinent part, a March 2003 rating decision denied a 
claim of clear and unmistakable error (CUE) in a September 4, 
1963 rating decision.  November 2003 correspondence from the 
veteran's service representative is reasonably inferred to be 
a notice of disagreement with the March 2003 decision.  

The matters involving CUE and the rating for right knee 
degenerative joint disease will be addressed in the REMAND 
which follows this decision.  The appeals regarding these 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


FINDING OF FACT

The veteran's initial claim for service connection for lumbar 
strain was received by the RO on January 25, 2001 (many years 
after service), and the RO granted service connection and 
compensation effective from that date.


CONCLUSION OF LAW

An effective date earlier than January 25, 2001, for the 
award of service connection (and compensation) for lumbar 
strain, is not warranted.  38 U.S.C.A. §§ 5107, 5110, (West 
2002); 38 C.F.R. § 3.400 (2003).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.   

The Board finds that VA has fully complied with the mandates 
of the VCAA.  The veteran and his representative were advised 
of the applicable laws and regulations in an August 2002 
statement of the case (SOC), and in correspondence, including 
a May 2003 letter regarding the VCAA.  These communications 
clearly explained his rights and responsibilities and advised 
him what evidence was of record, and what type of evidence 
could substantiate his claim.  Furthermore, the SOC and the 
May 2003 letter specifically advised him of his and VA's 
respective responsibilities in the development of the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under 
the Veterans Benefits Act of 2003, Public Law No. 108-183, 
Section 701, 117 Stat. 2651 ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § ____), the Board may proceed with 
consideration of this appeal.   

Regarding the duty to assist, all identified pertinent 
records have been obtained.  The evidence of record is 
sufficient to address this issue.  

II. Factual Background

VA outpatient treatment records show the veteran received 
treatment for low back pain in November 1997 and November 
1998.

On September 14, 1998 VA received a memorandum from the 
veteran's accredited service representative, Disabled 
American Veterans, indicating that the veteran seeks service 
connection for  "RIGHT KNEE DISABILITY".  Attached, was a 
VA Form 21-526,  application for compensation or pension.  In 
Box # 17, calling for the "nature of sickness, disease or 
injuries for which this claim is made and date each began", 
the veteran wrote only "R. Knee."   In Box # 19A, which 
requested the "nature of sickness, disease or injury", the 
veteran identified only "KNEE INJURY."  Boxes 20 A-D, 
request information regarding physicians and hospitals where 
the veteran was treated for any sickness, disease or injury 
for which he is claiming service connection.   The veteran 
reported knee treatment through the Kaiser Hospital in San 
Francisco and Oakland and treatment for knee/back at the VA 
hospital in San Francisco.

The RO denied service connection for residuals of right knee 
internal derangement in June 1999 and again in March 2000.  

On January 25, 2001, VA received a 14-page letter from the 
veteran re: Application for Disability Compensation for 
Service-Connection Internal Derangement to Right Knee and 
Residuals Therefrom.  In addition to noting his disagreement 
with the March 2000 decision denying service connection for 
the right knee, the veteran  asserted that his right knee 
problems have caused low back problems and identified VA 
records linking his back problems to his right knee problems.  

On VA examination in September 2001, a physician indicated 
that the altered biomechanics of ambulation resulting from 
the right knee injury were likely increasing the mechanical 
stresses on the veteran's lumbar spine.

In February 2002, the RO granted service connection for 
lumbar strain, rated 20 percent, effective January 25, 2001.

In an April 2002 statement, the veteran asserted that the 
effective date of service connection for lumbar strain should 
be September 14, 1998, the date of his VA Form 21-526, 
application for compensation or pension.  He contends, in 
essence, that since this application noted treatment for 
knee/back, it is a claim for service connection for back 
problems as well as for knee problems.  In subsequent 
statements, the veteran indicated that RO denials of service 
connection for "residuals" of right knee derangement 
contemplate residuals such as low back problems. 

III.  Analysis

The effective date for service connection and compensation 
based on an original claim (received beyond one year after 
service discharge), is the date of VA receipt of the claim, 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C. 5101(a) 38 C.F.R. § 3.151(a).  Additionally, while 
any communication indicating an intent to apply for VA 
benefits may be considered an informal claim, such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(a)

Here, medical records show treatment for low back problems as 
early as in 1997.  However, a claim for service connection 
for a low back disorder was not received until January 25, 
2001, the effective date for service connection assigned by 
the RO.  The veteran claims that his September 14, 1998, 
claim for service connection for a right knee disorder 
encompassed a claim for service connection for a back 
disorder, and for any potential residuals of a right knee 
injury.

The veteran himself, in a VA Form 21-526 received in 
September 1998, limited his claim to one for service 
connection for right knee disability only.  He listed only 
"R. Knee" and "KNEE INJURY" in Boxes #17 and # 19, 
respectively, which asked for the nature of the injury for 
which the claim was being made.  Furthermore, the Form 21-526 
was submitted with a memorandum from the veteran's 
representative indicating that service connection was sought 
for "RIGHT KNEE DISABILITY".  No other disability was 
listed.  There was no indication from the veteran or his 
representative that the claim was intended to encompass back 
(or any other) disability.  The fact that the veteran 
reported VA treatment for "knee/back" in Box #20c, listing 
his treating physicians, is not of itself an indication that 
he was seeking service connection for a back disability.  It 
is merely an indication that he had back problems in 1998.  

The earliest document that can be considered a specific claim 
for service connection for low back disability is the January 
25, 2001, 14-page statement wherein the veteran asserted that 
his right knee problems caused his back problems.  Without 
any earlier communication that may reasonably be interpreted 
as a claim of service connection for a back disability, there 
is no legal basis for awarding benefits for lumbar strain 
prior to January 25, 2001. 

The law is dispositive in this matter.  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).  Regarding the veteran's more specific 
contentions that his back disability is a potential residual 
of his service-connected knee injury, it is noteworthy that 
the knee and back are separate anatomical entities, and that 
service connection for the low back disability was awarded 
secondary to the right knee disability not as a residual of 
the knee injury (as alleged).

There is no provision in the law for awarding an earlier 
effective date based on the fact that the disability existed 
before the claim was filed.  Accordingly, as a matter of law, 
an earlier effective date for service connection and 
compensation for lumbar strain must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than January 25, 2001, for the 
award of service connection (and compensation) for lumbar 
strain is denied.


REMAND

The veteran contends that a rating in excess of 10 percent is 
warranted for his service-connected right knee disability.  
He was last examined by VA for his right knee disability in 
September 2001.  In a November 2001 letter, his treating VA 
physician indicated that the veteran was being treated for 
advanced osteoarthritis of the right knee and might need knee 
replacement surgery.  The file contains no records of this 
treatment, or of any other ongoing treatment for right knee 
disability.  Consequently, the evidentiary record is 
incomplete, and further development is necessary.  

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished to the veteran.  In essence, the 
following sequence is required:  There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the 
form of a SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his/her argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.  Here, in pertinent part, the March 2003 rating 
decision found that there was no CUE in a September 4, 1963 
rating decision that denied service connection for a right 
knee disability.  November 2003 correspondence from the 
veteran's service representative is reasonably inferred to be 
a notice of disagreement with the March 2003 decision.  No 
SOC has been issued regarding this matter.  Under Manlincon 
v. West, 12 Vet. App. 238, 240 (1999), the Board must 
instruct the RO that this issue remains pending in appellate 
status, and requires further action.  It is also noteworthy 
that this claim is not yet before the Board, but will be only 
if the veteran files a timely substantive appeal after a SOC 
is issued.  

Consequently, the case is REMANDED for the following:

1.  The RO should issue a SOC addressing 
the matter of whether there was CUE made 
in the rating decision of September 4, 
1963.  The veteran must be advised of the 
time limit for filing a substantive 
appeal.  38 C.F.R. § 20.302(b).  If he 
timely perfects an appeal, this matter 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.
2.  The RO should obtain complete 
clinical records of any treatment the 
veteran received for right knee problems 
at the VA Medical Center in San Francisco 
from January 2001 to the present.  

3.  The RO should then arrange for a VA 
examination to determine the current 
severity of the veteran's service 
connected right knee disorder.  His 
claims folder must be made available to 
the examiner for review.  The examiner 
should report all clinical findings, and 
opine regarding the degree of all 
associated functional impairment.  The 
examiner should specifically comment on 
the presence or absence of arthritis, 
report ranges of motion of the right 
knee, and ascertain the presence, and 
severity, of any instability or laxity of 
the knee.  

4.  The RO should then review the claim 
in light of all evidence added to the 
record since their last review.  Since 
the appeal regarding the right knee is 
from the initial rating assigned, the 
possibility of "staged ratings" should 
be considered.  If the benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental SOC and afforded 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The purposes of this remand are to ensure due process and to 
assist the veteran in the development of these claims.  He 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO. These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



